ORDER OF COURT
Upon consideration of the Petition for Writ of Certiorari filed in the above cause, and now being sufficiently advised in the premises,
IT IS THIS DAY ORDERED that said Petition shall be, and the same hereby is, GRANTED as to the issues set forth below, and the briefs shall be filed as follows:
(a) Petitioners’ Opening Brief shall be filed within forty days from this date;
(b) Respondents’ Answer Brief(s) shall be filed within thirty days from receipt of the Opening Brief;
(c) Petitioners’ Reply Brief may be filed within fourteen days from receipt of the Answer Brief(s).
The summary of the issues as announced by the Court this day is as follows:
Whether the court of appeals erred when it did not address issues because of an insufficient record when the record had been certified by the Executive Director of the State Department of Personnel in accordance with § 24-4-106(6), 10A C.R.S. (1988).
Whether an announcement for a promotional examination in the state classified system can include special requirements as a prerequisite for taking the examination when the requirements had not been adopted by the State Department of Personnel in accordance with applicable statutory laws and regulations.